DETAILED ACTION

Election/Restrictions

Claims 16-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/25/22.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 recites “an opening of the clamping jaws…is configured to be created by other aids” which is indefinite.  The “other aids” are indefinite and undefined, with no structural detail whatsoever.  The “other aids” are further not clearly pointed out or defined in the Specification.  Thus, it is unclear what structure is being claimed that is “configured to” be opened by “other aids”.
All claims recite “consisting essentially of” which is not often used but is generally construed to be equivalent to “comprising” (which is overwhelmingly preferred) and is not as severely limiting as “constituting” or “consisting of”.  The claims will be interpreted in this manner.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bettermann (DE 1,262,221) (See NPL for English Translation).
	In respect to claims 1-3, 6-7, and 12, Bettermann discloses a machine for producing adhesively bonded printed products, comprising [consisting essentially of”]: a circulating clamp chain 1 equipped with binding clamps 2 spaced apart from each other, and each being operatively connected to a clamp opening system (0016; Fig. 1); the claim opening system comprising a movable aid internal to the binder clamp (tab) 15 and an aid external to the binder clamp (lever and roller) 33/34, operatively connected to one another, and configured to open jaws belonging to the binder clamp (Fig. 2); at any location, including a “loading location” the aid external to the binder clamp (lever and roller) 33/34 are operable via a drive 39 to execute operation on the aid internal to the binder clamp (tab) 15 (0017; Fig. 3); the movable aid internal to the clamp is able to achieve a prespecified opening, either through altering the cranks 30/32 or the adjustment screw 36 (0017; Fig. 3) [Even though Bettermann does not explicitly state the adjustment is for accommodation of book thicknesses, it can be readily inferred; regardless, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997). (MPEP 2114)]; and a recoil force convertible into a pressing force is stored in spring 17 (0020; Fig. 2-3).
	In respect to claims 2-4 and 8-9, Bettermann discloses the claimed invention for the reasons stated above, including multiple arbitrary locations for the aids, which may be at “loading locations” or “unloading locations” specifically upstream or downstream of adhesive binder stations (0004-0005), where the rate is the same
	In respect to claim 5, Bettermann discloses that the drive 39 is a “drive shaft” which one readily infers to be connected to a motor, at least as broadly claimed.  The drive 39 further comprises a transmission, gears 37/38 (Fig. 3).
	In respect to claims 13-15, the subject matter claimed cannot be positively ascertained (see 35 USC 112 above), however, Bettermann appears to disclose the invention as best can be ascertained. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10-11, and 13-15, are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 201338437) (See NPL for English Translation)  in view of Zhou et al. (CN 105730046) (See NPL for English Translation).
In respect to claim 1, Chen et al. disclose a machine for producing adhesively bonded printed products, comprising [consisting essentially of”]: a circulating clamp chain equipped with binding clamps 38 spaced apart from each other, and each being operatively connected to a clamp opening system (“Background Art”; Fig. 7); the claim opening system comprising a movable aid internal to the binder clamp (tab) 18 (Fig. 3) and an aid external to the binder clamp (cam) 30 operatively connected to one another, and configured to open jaws belonging to the binder clamp (Pg. 3, Final Para; Fig. 7); the movable aid internal to the clamp is able to achieve a prespecified opening and a recoil force convertible into a pressing force is stored in torsional spring 17 (Pg. 2, Para 4; Fig. 3).
Chen et al. disclose that the aid external to the binder is a fixed cam surface, and thus do not disclose it is operable by a drive, however Zhou et al. teach a very similar machine, including clamps and cams to open/close the clamps (Abstract; Fig. 3).  Zhou et al. further teach that the cams may be spaced variably via a drive (motor) (Pg. 2; Last Para before Claims) and it would have been obvious to modify the aid external to the binder (cams) in Chen et al. to be connected to a drive in view of Zhou et al. to alter the opening/closing sizes of the clamps (Pg. 2; Last Para before Claims).
In respect to claims 10 and 11, Chen additionally disclose that the jaws are held temporarily by a holding system, the holding system comprising a rather and movable pawl for locking the jaws in a certain position (Pg. 2, Para 4; Fig. 1).
In respect to claims 13-15, the subject matter claimed cannot be positively ascertained (see 35 USC 112 above), however, Chen et al. disclose a torsional spring 17 for recoil.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rathert (US 4,507,036), Risi (US 3,669,246), and Chen (CN 201338436), disclose similar inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637